                UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF RHODE ISLAND

KWAME COLON,
     Plaintiff,


      v.                                 C.A. No.   18-251-WES


C.O. COLASONTE, et al.
     Defendants.


                              JUDGMENT

     This action came to be heard before the Court and a
decision has been rendered.   Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:


     Pursuant to this Court’s Order of Dismissal entered on
October 18, 2018, the judgment is hereby entered dismissing the
Plaintiff’s Complaint (ECF No. 1) in accordance with Fed. R.
Civ. P. 58.




     October 18, 2018               By the Court:


                                    /s/Hanorah Tyer-Witek,
                                    Clerk of Court
